321 F.3d 1203
Sheila WHITE, Plaintiff-Appellee/Cross-Appellant,v.BURLINGTON NORTHERN & SANTE FE RAILWAY COMPANY, Defendant-Appellant/Cross-Appellee.
No. 00-6780.
No. 01-5024.
United States Court of Appeals, Sixth Circuit.
February 11, 2003.

Before: MARTIN, Chief Judge; BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, and ROGERS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and the cases are restored to the docket as pending appeals.


4
It is further ORDERED that the appellant cross-appellee file a supplemental brief not later than Thursday, March 13, 2003 and the appellee cross-appellant file a supplemental brief not later than Monday, April 14, 2003.


5
The Clerk will schedule these cases for oral argument as directed by the Court.